PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
FERBER et al.
Application No. 16/867,505
Filed: May 05, 2020
Attorney Docket No: SPY0002US-05
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:
:




This is a decision on the request for refund filed April 14, 2022.  

The request for refund is Granted.

Applicant files the above request for refund of $2,100.00, regarding the duplicate payments for a Petition to Revive filed on February 04, 2021 and renewed on July 20, 2021. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $2,100.00 was refunded to applicant’s credit account on July 12, 2022. 

In view of the above, the request for refund is granted.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions